CEG oh hed: Mag t-c Renny opocweent one +R amE/26h IFAe 1 of 10 PagelD 98 a FD
LE

UNITED STATES DISTRICT COURT
OFFICE OF THE CLERK
401 W. Central Blvd.. Suite 1200
Orlando, Florida 32801-0120

 

 

CASE: |
William Trey ) CRIMTNAL CASR: 6-06-CR-237-ORT-31-NAR
Plaintiff )
) RESPONSE TO DE 100
Vv
) DATED 7/10/2019: ORDER
TINTTEN STATES OF AMERICA, )
Respondent - )

i

 

By certified mail 7017 1000 0000 8584 3338: Tracking numher 9590 9402
4467 8248 4327 27 mailed 5/30/2019 acknowledged bv CSO Vunaman, Jnne 3, 2019.
Plaintiff William [rey (hereinafter Plaintiff) filed a VFRTFTFD 60(h)(4)
identified ae Nar. 99 into this Middle District CaAurt af Flaridsa challenging
the verv existence and evarutian af criminal cage §:06-CR-237-NP1,31 DAR which
relied ppen alleced violations of 18 Tilnited States Crde,. Speci ficelly.
Plajnriff wae charoed far vwinlatinn nf:

18 Mnited States Code 2251 (¢). Public Taw 80-772 -

Production of Child Pornneoranhvy
pled guilty, then Plaintiff wac centenced 210 manths which wags charged by
another Mudge and Panel to 360 monthe (30 vears), Plaintiff did not have
a new trial and Plaintiff did not have a jury to find on the facte relating
to the new sentence, See Mnited States v Allen Allevne, 539 Fed, Anny, 269:
2013 11.8. Ann, Lexis 19529: ‘and 133 S. Ct. 2151. 1867.. Fd. 2d 314 (2013)
"Anv fact that increases a mandatory minimum sentence far a crime must ha

N
evhmitted to the tury." (Vacated and Remanded)

Sorte 4BavT The
1 fool Qualrty af
TPC, the Prisernz
OF Ty Pe. wifiters
are ol
U/ GL

 
’ Case 6:06-cr-00237-GAP-DAB Document 101 Filed 07/26/19 Page 2 of 10 PagelD 686

IR WSL, 2255

The Middle Nietrict Caurt hac ORDERED Plaintiff to nerena relief nnder
28 WSC, 2255 (Nae 100. page 2 naraeranh 2) etatine:

"Pa the evtent thet Defendant ic otrempzine to rallateralty attack hie

ranvictian and centence, he may file-a matian to varate, cet acide ar

carrert cantence nurevant to QR TLS. 2255. Seo Mnited Statee wv Unir,

417 FL 3d 1172, 1175 (lirhk Cir, 2005). Wawaver, Nefandant chanld hea
aware that fee recharacterization of the Motion has certain consequences.
See Castro v United States 540 U.S. 375, 383 (2003). First, any subsequent
motion filed pursuant to 2255 will be subject to the restrictions on
"second or successive” motions. In addition, 2255 imposes a time limitation
on the filing of a 2255 motion. Therefore, it is further ORDERED that if
Defendant (Plaintiff) intended his Rule 60(b)(4) motion to be a 2255 motion,
he should notify the court of such within FOURTEEN (14) days from the date
of this ORDER..."

Defendant's Understanding of ORDER

The Court is implying ‘that Plaintiff "attempts to avoid the effect of a
court's action or decision by taking action in a different court proceeding.
The opposite of a direct attack." Oran's Dictionary of the Law, 2 ed. page
83.

Direct attack is an attempt to have a Judge's decision overturned
(annulled, reversed, vacated, enjéined, etc.) by a proceeding started for that
specific purpose. (an anveel, an injunction hearing. et c.). Compare with
collateral attack. (Blacks Law, 9th Ed. Collateral Attack = An attack on -

a yucky ment ina precsed wa other than a direct appeal; esp., an attemnt .
to undermine a judement through a judicial proceeding in which the ground
of the proceeding (or a defense in the proceeding) is that the judgment is
ineffective. Direct Attack = An attack on a judgment made in the same

2
Case 6:06-cr-00237-GAP-DAB Document 101 Filed 07/26/19 Page 3 of 10 PagelD 687

proceeding as the one in which the judgment was entered; specif., seeking to
have the judgment vacated or reversed or modified by appropriate proceedings

_vetther - 1
in the trial court or an appellate court...

Black's Law, 9th Ed.
Attempting to Collaterally Attack Conviction and Sentence.

Based upon the foregoing definitions of collateral attack, and Direct
attack, Plaintiff filed a verified 60(b)(4) into this court which based upon
the authorities; witnesses; clerk of U.S. House (Karen Haas); Secretary of
the Senate (Nancy Erickson); Office of the Clerk (Lorraine Miller); Memorandum
from (Harley G. Lappin) FBOP Director to ail Department Heads, Affidavit of
Wisconsin Supreme Court Judge (Walter F. Swietlik) and numerous other
witnesses identified in Exhibit C, Doc 99 is proof positive that Plaintiff
launches a Direct Attack because the trial, court proceeding, judgment and
imprisonment are all illegal acts because Title 18 United States Code identi-
fied under Public Law 80-772 was never passed into Law by a quorum of the
Huse and the Senate (all explained in FRCIVp 60(b)(4), Doc 99. Plaintiff
also reminds the court that he has never filed a 28 USC 2255 proceeding.
Wnjted States of America v Gary William Holt, 417 F.3d_1172

The court quoted this case where by Defendant Holt persued relief under
an audita querela which case was construed to a successive 2255 Motion,
Defendant Holf collaterally attacked his sentence as violating the U.S.
Constitution. This case is not applicable to Petitioner William Irey as he
is not collaterally attacking his, he is directly attacking the existence of
the case.

18 United States Code

Doc 99 recognizes the History of Public 80-772, Title 18, 1948; based
upon the Acts of the House and the Senate Public Law 80-772 was never consti-
tutionally passed by Congress. Thus Public Law 80-772 is NULL and VOID. It

does not exist as Law.
' Case 6:06-cr-00237-GAP-DAB Document 101 Filed 07/26/19 Page 4 of 10 PagelD 688

The Court is ORDERING Plaintiff to violate the Law that does not legally
exist (18 USC, PL 80-772) by giving him authority to adjudicate a claim that
should not exist. To do so, Plaintiff will be in violation of Law and
subjected to additional penalties. The Judge cannot ORDER Plaintiff to vio-
late the Law nor give the Judge permission to proceed in violation of Law.

Article 6 Clause 3 of the Constitution of the United States discloses
that Judges and others...are under oath of office and cannot violate the
Constitutional Rights of Citizenry. Amendment IX to the Constitution of the
Uited States discloses it is illegal to contrue a Motion to the detriment
of a Plaintiff, Constitution of the United States. Therefore, this court's
claim cannot be adjudicated because the Court's claims are based upon non-
existence and fraudulent title 18 United States Code that was never enacted

into law.

 

Federal Rule of Civil Procedure (60(b)(4)

Petitioner is seeking relief from the judgment and Order in case 6:06-cr
-237—-Or1-31DAB under Federal Rule of Civil Procedure 60(b)(4) based upon

newly discovered evidence and fraud on the court which rendered the judg-
ment VOID. FRCIVp 60(b)(4), The judgment is VOID. "This rule does not
limit the power of a court to entertain an independent action to relieve a
party from a judgment, order, or proceeding, or to grant relief to défendant
(Petitioner) not actually personally notified as provided in Title 28, U.S.C.
1655 or to set-aside a judgment for fraud upon the court...by this indepen-
dent action." Rule 59, Rules of Civil Procedure, page 250.

In paragraph 2 of the ORDER, the court states "Motions filed pursuant
tofule 60(b) can only be raised in civil proceedings." United States v
Blanco, 632 F. App'x 549, 250 (1lth Cir. 2015) (citing United States v Mosavi,
138 F.3d 1365, 1366 (11th Cir. 1998) (stating 60(b) does not provide for

relief from judgment in a criminal case)). Defendant may not use Rule

4
Case 6:06-cr-00237-GAP-DAB Document 101 Filed 07/26/19 Page 5 of 10 PagelD 689

60(b)(4) to seek relief from the judgment in his criminal case." Doc 100

Petitioner is not just seeking relief from the judgment, Petitioner is
challenging the very existance and construction of the case under Title 18.
The Court lacked both venue and jurisdiction to try the case because the
Laws under 18 USC (Public Law 80-772) are not Law. No authority exist to
try and convict Petitioner under Title 18. Petitioner does not concur that
60(b)(4) is incorrect. As thoroughly explained on page 6, paragraph ¢. FR
CivP 60(b)(4) is Valid for Criminal Cases. The S. Ct. in Gonzalez v
Crosby, 545 U.S. 524, 534 (2005) stated: See paragraph E, Dec99, pages 6-8.
Accordingly, FRCivP 60¢b)(4) can be utilized for relief from a criminal case
because the court lacks venue, jurisdiction and subject matter jurisdiction
which VOIDS the entire case since Lack of Jurisdiction deprives a federal
court of the power to adjudicate the rights of the party. The court is
required to follow Civil Rules in Criminal Cases. FRCIVp81 allows all —
federal rules to be used in criminal post-conviction cases. FRCivP81(a)(4(A)
(4) Special Writs rules apply to proceedings for habeas corpus and for quo

| warranto to the extent that the practice in those proceedings:

(A) is not specified in a federal statute, the Rules Governing Section
2254 cases, or the Rules Governing Section2255 cases and post-conviction
relief. And the court abused its discretion Doc 99, page 21 first paragraph
which further VOIDS the judgment.

Additional Cases and Proof appear on pages 6; 7, and 8 extracted from

Déc 99 for your prompt reference. (See Doc 99, FRCIVP 60 (b)(4) Motion.
* Case 6:06-cr-00237-GAP-DAB Document 101 Filed 07/26/19 Page 6-of 10 PagelD 690

This offer of proof establishes that the indictment is void; the court never had
jurisdiction because: 1) A different bill passed the House than passed the Senate in the
80 Congress, in violation of Article I, Section 7, of the Constitution; 2) 18 U.S.C. § 3231 is
void ab initio; 3) the DOJ committed fraud on the court because they had knowledge from
their own investigation which proved that 18-U.S.C. § 3231 is void, ab initio; 4) the judge
knew or should have known that the statute the DOJ was using was void;5) the indictment
process was invalid as a matter of law; 6) no transfer of any judgment-could be made. -
because the statutes allowing any transfer of judgment, 18 USC §§ 4082 and 4081, are not
in the statutes at large and void.ab initio; 7) defense counsel violated the Sixth Amendment
because defense counsel failed to produce a “dead bang winner”; 8) the prosecutor
committed fraud on the court because the prosecutor knew the complete criminal process

was a fraud as determined by the Department of Justice own study, and failed to notify the
court and request revocation of sentence and 9) the DOJ committed fraud before Congress.

when it submitted their annual budget for incarceration fees which included the Petitioner.

E. FRCivP 60(b)(4) Is Valid for Criminal Cases

F,R,Civ.P. 60(6) Motion is a continuation of a criminal case, not a new case under a

new civil docket number (i.c., 28 U.S.C. § 2255). The Supreme Court in Gonzalez v. Crosby, -

-

545 U.S. 524, 534 (2005) stated:

“Rule 60(b) has an unquestionably valid role to play in habeas cases. The Rule is often
used to relieve parties from the effect of a default judgment mistakenly entered against
them, e.g., Klapprott, 335 U.S. at 615 (1949) [opinion of Black, J., a function as legitimate in
habeas cases as in run-of-the mill civil cases. The Rule also preserves parties’ opportunity
to obtain vacatur of a judgment that is void for Lack of subject matter jurisdiction —a
consideration just as valid in habeas cases as in any other, since the absence of jurisdiction
altogether deprives a federal court of the power to adjudicate the rights of the parties.”
Steel Co. v. Citizens, 523 U.S. 83, 94 (1998). “In some instances, it is the State, not the

6
’ Case 6:06-cr-00237-GAP-DAB Document 101 Filed 07/26/19 Page 7 of 10 PagelD 691

habeas petitioner, that seeks to use Rule 60(b), to reopen a habeas judgment granting the
writ. See, e.g., Ritter v. Smith, 811 F. 2d 1398, 1400 (11% Cir. 1987).”

As stated in the dissent to Gonzales by Justice Stevens, joined by Justice Souter, 545

U.S. at 539:

“The most significant aspect of today’s decision is the Court’s UNANIMOUS

REJECTION OF THE VIEW THAT ALL POST JUDGMENT MOTIONS UNDER
f.r.Civ.P. 60(b) except those alleging fraud under Rule 60(b)(3) should be treated as second

or successive habeas corpus petitions.”
Petitioner judicially notices Ritter v. Smith, Gonzalez v. Crosby, Steel Co. v. Citizens.

“A matter of law may be judicially noticed as a matter of fact, that is, the court , not as a
rule governing the case before it, but as a social fact with evidentiary consequences.” City
of
Wichita v. U.S. Gypsum Co., 72 D.3d 1491, 1496 (10° Cir. 1996).

A E.R.Civ.P. 60(b)(4) motion — “Judgment is Void” is an attack, not on the

judgment on the merits, but instead on the jurisdiction of the court to address those merits.

" Such a motion is a “true 60(b) motion” within the meaning of Gonzales, not a second or
successive” 2255 filing.
Thus this Court’s jurisdiction to hear and determine the government’s personal and
subject matter jurisdiction challenged by this F.R.Civ.P. 60(b)(4) Motion is firmly
established by the Supreme Court. |

‘The court knowingly violated Due Process and has established undisputed bias by
using improper precedent, not Supreme Court precedent, to deny Petitioner relief. The -
court violated the Rule of Stare Decisis and established bias on the face of its orders. If the
court wants to change the law it should follow the procedure to change law. The judge is

supposed to be independent and an arbitrator of justice, not biased by either party.

A criminal case is not a new case under a new civil docket number (Le., 28 U.S.C.
: Case 6:06-cr-00237-GAP-DAB Document'101 Filed 07/26/19 Page 8 of.10 PagelD 692

§ 2255). See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005).

The court knowingly violated Due Process and has established undisputed bias

by using improper precedent, not Supreme Court precedent, to deny Petitioner’s relief.

The court also violated the Rule of Stare Decisis and established bias on the face of its

orders/judgments.

F. Authorities Related to FRCiv.P 60(b)(4) Void Judgments

Wendt v. Leonard, 431 F.3d 410, 402-13 (4® Cir. 2005)(“An order is void for

purposes of [FRCP] 60(b)(4) only if
subject matter jurisdiction or acted in
Central Vt, Pub. Serv. V.. Herbert, 341 F.3d 186, 189 (2d. Cir. 2001)(“Under

4). a deferential standard of review is not appropriate because if the under

the court rendering the decision lacked personal or
a manner inconsistent with due process of law.”
CP

60(b)(4). pprop if lying
. judgment is void, it is a per se abuse of discretion for a district court not to vacate the
* judgment under Rule 60(b)(4)”).

Under Federal law which is applicable to all states under the Supremacy
Doctrine, the U.S. Supreme Court stated that if a court is

"without authority, its judgments and orders are regarded as nullities, They are
not voidable, but simply void; and form no bar to a recovery sought, even prior
to a reversal in opposition to them. They constitute no justification; and all
persons concerned in executing such judgments or sentences, are considered,
in law, as trespassers." [Elliot v. Piersol, 1 Pet. 328, 340, 26 U.S. 328, 340

(1828)

“A judgment rendered in violation of due process is void in the rendering
State and is not entitled to full faith and credit elsewhere. Pennoyer v. Neff,

95 U.S. 714, 732-733 (1878). [World-Wide Volkwagen Corp. v. Woodson, 444
U.S. 286 (1980)

Void judgment. One which has no legal force or effect, invalidity of which
may be asserted by any person whose rights are affected at any time and at
any place directly or collaterally. Reynolds v. Volunteer State Life Ins. Co.,
Tex.Civ.App., 80 S.W.2d 1087, 1092. One which from its inception is and
forever continues to be absolutely null, without legal efficacy, ineffectual to
bind parties or support a right, of no legal force and effect whatever, and
incapable of confirmation, ratification, or enforcement in any manner or to
any degree. Judgment is a "void judgment" if court that rendered judgment
iad Suriodietien of the subject vette, or of the parties, or acted in  eammer
inconsistent with due process. Klugh v U.S., D.C.S.C., 610 F. Supp. 892, 901. :
(Black's Law Dictionary, 6th Fd.

8
" Case 6:06-cr-00237-GAP-DAB Document 101 Filed 07/26/19 Page 9 of 10 PagelD 693

Conclusion

Petitioner is filing a Direct Attack on the existance of case 6:06-CR-
273-GAP-DAB. Petitioner identified the total essence of the case in Doc. 99
which this court now claims a coliateral attack on the judgment. Rather,
Title 18 was never properly enacted into Law (Doc. 99) as fully VERIFIED by
the United States Congress, United States Senate and the Public records.
(Doc. 99) The Ninth Circuit stated:

"In considering whether Fed. R. Civ. P. 60(b) motion in habeas

corpus case should be treated as successive habeas corpus petition,
Ninth Circuit follows moderate approach in which court proceeds with
case by case examination of relief sought in R. 60(b) motion. Hamilton
v Newland (2004, CA9 Cal) 374 F.3d 822, 58 FR Serv 3d 1141, cert den.

(2005) 544 US 908, 125 S. Ct. 1599, 161 L Ed 2d 285."

"In those instances in which factual predicate of habeas petitioner's
Fed. R. Civ. P. 60(b) motion attacks manner in which earlier habeas
judgment was procured and not underiying conviction, Rule 60(b) motion
may ‘be. adjudicated on merits;...."28 USC 2244. Fridgen v Shannon (2004)
CA3 Pa) 380 F.3d 721, 59 FR Serv 3d 517, cert den (2005) 543 US 1155,
125 8. Ct. 1298, 161 L Ed 2d 121.

Fraud and Misrepresentation

"Fraud exception in which petitioner will be permitted to file Fed. R.
Civ. P. 60 motion and have it treated by district court as motion under that
rule instead of as non-authorized (by appellate court pursuant to 28 USCS °"

2244(b)(3){A)) application to file second or successive petition, as it was
outlined in Hazel-Atlas decision, requires deliberately planned and carefully
executed scheme participated in by attorneys in federal proceeding to defraud
federal court with carefully constructed bogus evidence that not oniy was
presented to that federal court but which also affected federal court's
decision. Gonzalez v Sec‘y for the Dep't of Corr. (2004; CA11Fla) 366 F.

3d 1253, 17 FLW Fed C 465 (criticized in Abdui'Rahman v Bell (In re Abdul'
Rahman)(2004, CA6 Tenn) 392 F.3d 174, 60 FR Serv 3d 242, 2004 FED App 428

P) and cert den (2005) 543 US 1091, 125 S. Ct. 965, 160 L Ed 2d 902 and affd
(2005) 545 US 524, 125 S. Ct. 2641, 162 L Ed 2d 480, 18 FLW Fed S 449."

such as Title 18 Scheme by President of the United States and the Speaker

of the House in 1947, 48 and 1949,
* * Case 6:06-cr-00237-GAP-DAB Document 101 Filed 07/26/19 Page 10 of 10 PagelD 694

Court seeking to construe a case which should not exist into a habeas
corpus (2255) subjected to the Antiterrorism and Effective Death Penalty
Act's (AEDPA's) requiring Petitioner's authorization to proceed is unlawful.
Petitioner was convicted under Title 18 United States Code. Since the Law
does not exist, the case cannot exist and represents fraud on the court
as totally documented through Doc. 99 (60)(b)(4).

Thus, the issue is not Habeas Corpus or the AEDPA's but rather the
existence of a case that should not exist. The judgment is VOID. The 28
USC 2255 Motion is to Vacate, Set-Aside or Correct a judgment first subjected
to the inexhaustable venue 6G denial to include the AEDPAs. The
Doc. 99 60(b)(4) cannot be construed to a 28 USC 2255 Motion because the 2255
does not VOID the judgment in this case. 2255 Motion only correct, vacate
and set-aside the collateral attack. Petitioner files a Direct Attack and

recorAs

moves the court to VOID the judgment, expunge his reeSerds and imnmediately
release him from illegal custody regarding this case. Submitted this
DAL day of July, 2019 by:

William Glenn Irey

Petitioner, Pro Se

LSCI Butner Low

P. 0. Box 999

Butner, NC 27509
Reg: 26573-018

CERTIFICATE OF SERVICE

I certify that on this 22 day of July, 2019, I submitted by mail, 2

copies of this Response to Order by ‘mailing them through the INmate

Mail Room, P. 0. Box ,999, Butner, NC 27509 with correct postage to
ON cory for the Fodge. And One Cay For The PlesegvTor

U. S. Court House ,

Middle District of Florida

401 West Central Blvd, Ste 1200

Orlando, FL 32801

Il ba ohn nm ]
William Glenn Irey /
Pro Se Petitioner

id

Sorry ABouT The Peer Quality oF The Prison TyPewrrter,
